Citation Nr: 1134736	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-38 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for priapism, residuals.

3.  Entitlement to an increased rating for asthma, currently rated as 60 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in February 2011.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an increased rating for service connected asthma and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a skin condition as a result of active service.

2.  The Veteran did not develop priapism as a result of active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for service connection for priapism, residuals, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.           § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Skin Condition

The Veteran seeks service connection for a skin condition.  During his testimony before the Board in February 2011, he stated that he has a skin condition of the chest, face, and neck.  He breaks out in the summer months but his skin is relatively fine during the winter.  During flare-ups, he uses a salve to help with the itching.

He said that the condition had onset during service and that the condition was likely caused by the clothes and uniforms issued to him during that time.  He sought treatment at sickbay.  He was given a salve to treat the condition.  Because he knew the sick bay doctors, he was given the lotion, thus his visits were not documented in his service treatment records (STRs).  He has treated the condition since service with a salve and special soap issued by VA doctors.

The STRs show no skin abnormalities at entrance to service.  STRs reflect no complaints of, treatment for, or diagnosis related to a skin condition or any symptoms reasonably attributed thereto.  The separation examination is not of record.  

A March 1995 VA examination report noted that "the skin is clear without significant rashes."  A September 1999 VA treatment record noted that physical examination revealed warm, dry skin with normal color.  October 2000 and February 2001 VA treatment records noted examination of the skin revealed that it was warm and dry.  

An October 2001 VA treatment record noted scaley irregular patches on the chest, behind the neck, and on the right shoulder.  The assessment was tinea and the plan was to refill lotrimin cream.

An August 2002 VA treatment record described the Veteran's skin as dry with no lesions.  June 2003 and January 2004 VA treatment records described the Veteran's skin as warm and dry.  An August 2003 VA treatment record noted "no rashes" when describing the skin.  

A February 2005 record noted a vesicular rash on erythematous base in dermatome distribution of right chest assessed as herpes zoster.  In October 2006, a VA treatment record noted "no rash."

The Board finds that the Veteran is competent to report his symptoms of a skin condition as it is a matter that can be observed and described by a lay person.  It is significant to note that the Veteran did not testify that he had continuous skin problems, but that he experienced skin problems only during the warm months:  "I break[s] out during the summer months [and] [the] winter months I'll be pretty all right."

The Board concludes that to the extent that the Veteran's assertions raise the question of continued symptomatology since active service, while competent, they are not credible.  The Veteran's accounts that he developed a skin disorder in service that has continued to the present time are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Also, the Veteran's assertions of a skin disorder of the face, neck, and chest, since his military service are inconsistent with other evidence of record.  A close review of VA treatment records and examination reports dated from 1995 do not show continuous treatment for a skin disorder but show many records where the skin in affirmatively noted to be normal.  While there are two post-service treatment records that note skin rashes, there is no treatment record that identifies a skin disorder of the face.  Further, the only two treatment records which note skin rashes are several years apart and assess two different skin problems, tinea and herpes zoster, not one continuous problem.    

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a skin disorder after service separation.  Perhaps most significantly, the medical evidence does not show continuity with respect to the rashes/claimed skin disorder.  A close review of VA treatment records and examination reports dated from 1995 show only two records with positive findings with respect to the skin (one in 2001 and one over 3 years later in 2005).  There are numerous VA treatment records which specifically note "no rashes" or otherwise positively indicate no current skin disorder.  Thus, the medical evidence over this significant period of time does not show continuity of symptomatology with respect to a skin disorder.  

Next, although not determinative, the multi-year gap between discharge from active duty service (1970) and initial reported symptoms of a skin disorder to a medical care provider in 2001 (31 years) is significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is no medical opinion or medical evidence in the record, and neither the Veteran nor his representative have identified or alluded to such medical evidence or opinion which attributes the Veteran's skin disorders to service, despite his contentions to the contrary.

The only evidence of record affirmatively showing that the Veteran has a skin disability that is related to service is the Veteran's own statements, and the Board does not find the Veteran's statements are credible.  

The Board finds that the weight of the evidence is against the claim.  Accordingly, based on the evidence, which fails to show a skin disorder as a result of service, the Board finds that the preponderance of the evidence is against the claim and that there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Priapism

The Veteran seeks service connection for priapism.  The Veteran does not contend, and the evidence does not show, that priapism began during service.  Instead, he contends that his condition, which manifest subsequent to service, was the result of being hit in the genitalia with a rifle during boot camp.  

STRs show no abnormalities of the genitalia at entrance to service.  The separation examination is not of record.  No STRs indicate treatment for priapism or any abnormalities related to the penis.  Further, the STRs fail to indicate that he was hit in the genitalia with a rifle.

A VA treatment record dated August 1975 shows he suffered gonococcal urethritis three weeks prior to treatment and a history of prolonged erection lasting three hours.  The physical examination was essentially negative save for priapism.  The condition resolved during his hospital stay.  The diagnosis was phimosis.  He was treated for priapism in August 1977, June 1978, June 1985, and August 1988.  He underwent several shunt placements in August 1988 which led to a skin infection.  Those inpatient treatment records noted that a CT scan showed no abnormality.  In October 1988 he was hospitalized again for a significant infection and was treated with debridement and a skin graft.  He was hospitalized again in January 1989 for a fistula closing and was noted to have significant penile scarring.  There are no recent treatment records with respect to priapism.

There is no competent evidence to suggest that the Veteran's priapism was due to an event in service, including the reported trauma to the genitalia.  The Veteran is not competent to provide evidence of a nexus between the priapism first shown in 1975 and an event which reportedly occurred in service at least 5 years earlier.  

Laypersons have been found to not be competent to provide evidence in these types of complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (concerning mental illness).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Priapism involves complex factors involving blood flow (vascular factors).  It is an internal disorder involving prolonged, painful erection of the penis.  His treatment records note testing for sickle cell disease and a hemoglobin electrophoresis.  Clearly, priapism requires diagnostic tools, like blood work, to treat.  Identifying the etiology of priapism is the type of complicated medical question that a lay person is not competent to address.  A lay person is not capable of observing internal urological functioning or identifying any internal disorder caused by the reported trauma to the genitals in service.

For these reasons the Veteran's lay assertions with respect to the cause of his post-service priapism have no probative value.  There is no other evidence which links his apparently resolved priapism to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and that there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2005 and March 2006 that fully addressed all notice elements.  While the Veteran was notified of all elements prior to the initial RO decision in this matter, the case was subsequently readjudicated in a November 2007 statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided for either the skin or priapism claims because STRs fail to note that the conditions had onset during service and the competent and credible evidence of record fails to show that either alleged condition may be associated with service.  

Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology in the medical records for several, if not many (in the case of his skin disorder), years after separation, and no competent and credible evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.

As noted above, the Veteran is not competent to provide a link between priapism and service and, with respect to the skin disorder, his statements as to continuity of symptomatology are found to lack credibility given the specific findings of normal skin many times in the years after service separation.  Therefore, VA examinations are not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin condition is denied.

Service connection for residuals of priapism is denied.


REMAND

The Veteran seeks an increased rating for his service-connected asthma, currently rated as 60 percent disabling.  During his testimony before the Board, stated that he seldom gets four hours of sleep per night due to needing his nebulizer and inhaler.  He also said that his condition requires the daily use of systemic oral or high-dosage corticosteroids, such as prednisone.  He takes pills and uses his steroid inhalers.  He has used the steroids for one to two years.  At the time of his hearing, the Veteran submitted a list of his current medications.

The Board has reviewed the record and notes that the last VA examination was conducted in November 2005.  Because the Veteran testified that his condition now requires the daily use of systemic oral or high-dosage corticosteroids, such as prednisone, the Board finds that he has essentially alleged that his condition has worsened since 2005.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected asthma.

In addition, the Veteran indicated his intent to seek TDIU.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:

[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.

Hence, in light of the Veteran's statements, the Veteran's claim for an increased rating for asthma includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 3.340, 3.341, 4.16.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, including those developed since November 2007.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected asthma.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should report all pertinent symptomatology and findings in detail and must provide the rationale for all opinions expressed.  The examiner should complete all indicated diagnostic tests and studies, to include PFT and chemical or exercise stress test.  The diagnostic testing should also include a measurement of the Veteran's maximum exercise capacity, in terms of ml/kg/min of oxygen consumption.  If the examiner determines that any of the requested tests are unnecessary or contraindicated, he or she must provide a rationale for that conclusion.

The examiner is also asked to address the medications prescribed for the Veteran's condition.  Specifically, at any time since 2004 has his asthma required the daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications?

Finally, the examiner should provide an opinion as to whether the Veteran's service-connected asthma renders him unable to obtain or maintain gainful employment.  Rationales/detailed explanations of conclusions must be given for all opinions provided.

3.  After undertaking any other development it deems necessary, the RO should readjudicate the Veteran's increased rating and TDIU claims.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


